Argued December 10, 1923.
This is an appeal by the plaintiff from the decree of the court below discharging a rule for judgment for want of a sufficient affidavit of defense. "It must be a very plain case of error in law, if we sustain appeals in such cases as this, from the decree of the common pleas discharging the rule": Ætna Insurance Co. v. Confer, 158 Pa. 604. The opinion filed by Judge GORDON, of the court below, upon discharging the rule, renders unnecessary further discussion of the question involved.
The appeal is dismissed at the cost of the plaintiff, but without prejudice to his right to a trial by jury, and a second appeal after final judgment.